MEMORANDUM **
Maria del Rosario Gomez-Rodriguez petitions pro se for review of the Board of Immigration Appeals’ order affirming the Immigration Judge’s decision denying her application for cancellation of removal. We dismiss the petition for review.
Gomez-Rodriguez’s contention that the agency violated her due process rights by disregarding her evidence of hardship is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
We deny Gomez-Rodriguez’s second motion for an extension of time to file an optional reply brief.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.